Citation Nr: 0423980	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  00-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
legs.  

2.  Entitlement to service connection for arthritis of the 
left knee.  

3.  Entitlement to an increased rating for postoperative 
residuals of bilateral pes planus with arthritis, currently 
evaluated 30 percent disabling.  

4.  Entitlement to an increased rating for postoperative 
residuals of a fracture of the left medial malleolus, 
currently evaluated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had unverified active service from June 1961 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The January 1999 rating decision denied a number of the 
veteran's claims.  At an informal conference in July 2001 
with a Decision Review Officer at the RO in lieu of a formal 
hearing, the veteran withdrew his appeal of several issues.  
A rating decision in October 2003 granted service connection 
for major depressive reaction, another claim that had been 
denied in January 1999 and that the veteran had appealed.  
Accordingly, the Board finds that only the issues listed 
above remain for appellate consideration.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
arthritis of both legs that is in any way related to service.  

2.  The medical evidence does not show that the veteran has 
arthritis of the left knee that is in any way related to 
service.  

3.  The medical evidence shows that the overall degree of 
impairment due to the veteran's service-connected 
postoperative residuals of pes planus with arthritis equates 
with no more than severe bilateral pes planus.  

4.  The medical evidence shows that the overall degree of 
impairment due to the veteran's service-connected residuals 
of a left ankle fracture equates with no more than moderate 
limitation of motion of the ankle.  


CONCLUSIONS OF LAW

1.  Arthritis of both legs was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  

2.  Arthritis of the left knee was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  

3.  The criteria for a rating greater than 30 percent 
disabling for postoperative residuals of bilateral pes planus 
with arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
and 4.71a, Code 5276 (2003).  

4.  The criteria for a rating greater than 10 percent 
disabling for postoperative residuals of a fracture of the 
left medial malleolus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, and 4.71a, Code 5271 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation enacted by Congress has 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
January 1999 rating decision, August 2000 statement of the 
case, and supplemental statement of the case dated December 
2003, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letters dated in May 2001 and October 2003, the RO explained 
the provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
The Board notes that a July 2004 brief from the veteran's 
representative requested a VA examination with a medical 
opinion regarding service connection for arthritis of the 
left knee and both lower extremities, arguing that the duty 
to assist required such an opinion.  Pursuant to the VCAA, 
VA's duty to provide a medical examination or obtain a 
medical opinion is triggered only when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A medical examination or opinion is necessary 
to make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  As discussed in detail below, the Board finds 
that the evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the most recent transfer and 
certification of the appellant's case to the Board.  After 
the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

However, the RO wrote the appellant in May 2001 and again in 
October 2003, to inform him of the VCAA's provisions as they 
pertained to his claims and to advise him to submit any 
additional evidence as soon as possible, but within one year, 
although that letter did not specifically contain the 
"fourth element."  In October 2003, the RO provided him and 
his representative with a supplemental statement of the case 
that discussed additional evidence that had been obtained 
after having been identified by the veteran.  Moreover, the 
veteran himself wrote in June 2001 that he had no further 
evidence pertinent to his claim to submit and wished the RO 
to proceed with adjudication of his claims.  

Under the circumstances set forth above, considering the 
multiple times his claim have been reviewed by the RO and the 
multiple occasions that he has communicated with VA regarding 
his claims, the Board finds that the appellant has had ample 
notice of the types of evidence that would support his claims 
and that he has had ample opportunity to present evidence and 
argument in support of his appeal.  He has not identified any 
evidence not already of record.  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

I.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Arthritis of both legs

The service medical records, including the report of the 
veteran's separation examination, are completely negative for 
arthritis of both legs.  

The post-service treatment records, dated from 1978 to 2001, 
are likewise negative for a diagnosis of arthritis of both 
legs.  As has been noted, the veteran has claimed service 
connection for left knee arthritis and the recent treatment 
records do reflect right knee complaints.  However, no 
examiner has diagnosed arthritis of either leg.  

The records do show that the veteran underwent surgery on 
both feet during service for pes planus and that he 
subsequently developed arthritis in his feet.  However, 
service connection for that disability, including arthritis 
of the feet, is already in effect.  Further, service 
connection is also in effect for postoperative residuals of a 
fracture of the left ankle.  To the extent that arthritis may 
be present in the veteran's left ankle, manifestations of 
that aspect of the disability will be evaluated as part of 
that disability and are not subject to a separate grant of 
service connection.  

Although the veteran has reported knee complaints and even a 
history of knee surgery to examiners, the medical record does 
not show that he has in fact ever undergone surgery on either 
knee.  Moreover, no examiner has proposed a diagnosis of 
arthritis or any other disorder of either leg.  

In the absence of medical evidence that the veteran currently 
has arthritis of either leg, service connection is not 
established.  The claim must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Arthritis of the left knee

The service medical records are negative for any arthritis of 
the left knee.  The records do show that the veteran 
sustained a superficial laceration to the knee in service.  
But there was no indication of trauma to the left knee joint.  
The report of the veteran's separation examination showed 
that examination of the knees was normal.  

A VA compensation examination was conducted in June 1998.  At 
that time, the veteran did not report any symptoms relative 
to his left knee and the examiner did not note any pertinent 
abnormal clinical findings.  

On VA compensation examination in August 1998, the examiner 
noted a 6cm linear scar diagonally over the left patella.  
There was no tenderness or adherence or underlying tissue 
loss.  No other pertinent abnormal clinical findings were 
noted.  An x-ray showed a tiny degenerative patellar spur.  
The examiner's diagnosis was of "laceration, right [sic] 
knee, with minimal residual scarring, which does not 
interfere with function."  

At the time of a March 2000 VA compensation examination, an 
x-ray again demonstrated a degenerative left patellar spur 
and tibial and fibular exostoses.  The veteran reported 
having daily left knee pain and weakness and stiffness that 
occurred at least once a week.  Examination of the left knee 
revealed no pertinent abnormal clinical findings.  The 
examiner diagnosed "s/p left knee surgery with residual scar 
and degenerative patellar spur, tibial and fibular 
exostoses," although there is no evidence in the record that 
the veteran had previously undergone left knee surgery; the 
"history" of left knee surgery noted by the examiner was 
self-reported by the veteran.  

VA treatment records dated from August 1978 through September 
2001 are negative for complaints regarding the veteran's left 
knee or for a diagnosis of arthritis of the left knee.  
Records beginning in June 2000 do refer to right knee 
complaints (while noting no pertinent abnormal clinical 
findings) and note the veteran's report of previous knee 
surgery, although which knee is not specified.  

The Board recognizes that the veteran sustained a laceration 
to his left knee in service and that service connection has 
previously been established for the residual scar.  However, 
the record does not contain a diagnosis of left knee 
arthritis, nor has any examiner indicated that any current 
left knee disorder, other than the scar, is related to any 
incident in service.  Although the treatment records do show 
that a degenerative patellar spur has been noted on x-ray 
since 1998, no examiner has related that finding to any 
incident in service.  Absent a diagnosis of a current left 
knee disorder, the noted x-ray finding does not constitute a 
disability for which service connection may be granted.  
Also, without any medical evidence whatsoever that any 
current left knee disorder is in any way related to service, 
the Board finds that a medical opinion on that question is 
not needed.  

Therefore, because the evidence does not show that the 
veteran currently has left knee arthritis or any left knee 
disorder, other than the already-service-connected scar, that 
is related to service, the Board concludes that the criteria 
for service connection for arthritis of the left knee are not 
met.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  

II.  Increased ratings

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Residuals of bilateral pes planus

At the outset, the Board recognizes that the veteran's foot 
disability is more than just typical pes planus.  The record 
clearly shows that he has undergone multiple operations on 
his feet to correct various abnormalities and that he has 
developed arthritis in his feet that has been determined to 
be part and parcel of the bilateral foot disability.  The 
veteran's representative has requested that a separate 
compensable evaluation be assigned based on limitation of 
motion due to the arthritis.  A 30 percent rating has been in 
effect for the disability since the veteran's separation from 
service in 1978.  

For pronounced pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
a 50 percent rating is applicable if the impairment is 
bilateral and 30 percent if unilateral. If the impairment is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities, a 30 percent evaluation in warranted if 
bilateral or 20 percent if unilateral.  A 10 percent rating 
is appropriate for moderate; weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, whether bilateral 
or unilateral.  For mild impairment, with symptoms relieved 
by built-up shoe or arch support, a 0 percent rating is to be 
assigned.  Code 5276.  

The veteran underwent surgery during service for his pes 
planus and toe abnormalities.  The VA and private treatment 
records indicate that the veteran has been seen periodically 
for various complaints regarding his feet and for referral 
for orthotic devices for his feet.  

On VA compensation examination in June 1998, it was noted 
that the veteran's foot and ankle pain had increased over the 
years to the point where it was constant.  He also complained 
that his feet would sometimes "lock up" and that he noted 
coldness and swelling in his feet and ankles.  He had worn 
various types of special shoes, primarily to allow room for 
his angulated big toes.  The veteran reported to the examiner 
that he lacked control of his big toes, particularly the 
right one, and that those toes tended to dorsiflex.  He also 
complained of weakness and stiffness.  He indicated that he 
had used a cane in the past, would periodically lose his 
balance, and was able to walk one block.  He was working full 
time as an Airport Immigration Inspector, covering four 
airport terminals.  On examination, his mobility appeared 
good.  The veteran's gait was noted to be minimally abnormal, 
in that he tended to walk on his heels.  His feet did not 
show any obvious signs of abnormal weight-bearing.  The 
examiner measured hallux valgus of 20 degrees on the right 
and 10 degrees on the left.  There were well-healed scars 
over both great toes, with at least two other scars over the 
right toes.  Foot strength against resistance was noted to be 
good.  The examiner commented that the pes planus was 
moderate in the left foot and mild in the right foot.  He 
stated that the veteran's daily activity appeared to be 
moderately altered by his foot and ankle disabilities.  He 
noted that the veteran spent much time doing self-care on his 
feet and legs, massaging, soaking, and applying lotion, and 
that "he is made rather miserable overall by his foot 
problems."  

An examination in August 1998, described elsewhere, did not 
specifically address the veteran's pes planus disability.  

The veteran underwent another VA compensation examination in 
March 2000.  He reported similar symptoms as he had 
previously.  The examiner noted bilateral pes planus, but 
indicated that alignment of the Achilles and feet appeared 
normal.  There was also some mild edema of the dorsum of the 
feet.  It was also noted that passive dorsiflexion of the 
first metatarsophalangeal joint was possible to 45 degrees 
for each foot and that there was 15 degrees of angulation of 
the first metatarsophalangeal join on the right and 10 
degrees on the left.  The examiner commented that the 
veteran's foot and ankle disabilities produced mild to 
moderate effect on his daily activities.  

Another VA compensation examination was conducted in August 
2001.  The veteran again reported similar symptoms concerning 
his feet.  He indicated that he wore appropriate shoes, which 
helped to diminish the pain, and that he soaked and elevated 
his feet for relief.  He stated that he had increased 
problems with pain on heavy lifting, prolonged walking, and 
hiking, although he also reported that he could walk no more 
than a block.  On examination, the examiner reported third 
degree pronation of the feet and valgus deformity of the 
heels measuring approximately 17 degrees bilaterally.  The 
examiner also stated that, despite the deformities, the 
veteran could actually balance and walk on his forefeet and 
could actually walk on his heels as well without having any 
weakness of his ankles, dorsiflexors or plantar flexors.  
Subtalar joint motion was noted to be 50 percent of normal in 
internal rotation, "with only a jog of external rotation."  
There was slight "zag deformity" in the mid-tarsal area 
producing some mild forefoot adduction on the medial side.  
There were also extension contractures of both great toes, 
which were shortened.  There was 10 degrees of contracture of 
the right great toe when the foot was flat and the veteran 
walking, with elevation of the toe above the line of the 
other toes.  The left great toe had a 30 degree contracture, 
with the toe up and tilted 30 degrees dorsally.  Inspection 
of the lower part of the feet revealed no significant 
abnormalities or calluses.  Alignment of the minor toes was 
generally good, except for the left second toe that had a 
slight valgus curvature.  The toes were somewhat floppy and 
had diminished motion in both flexion and extension.  There 
were no claw or hammertoe deformities.  Circulation and the 
neurological examination were reportedly normal.  Muscle 
strength of the lower extremities was also normal.  X-rays 
showed the previously reported deformities and post-surgical 
residuals, as well as mild arthritis of some of the proximal 
joints of the feet.  The examiner commented that the 
veteran's reported symptoms and the noted clinical findings 
would create problems with prolonged walking, stiffness, and 
pain, requiring over-the-counter medications and resulting in 
lack of endurance.  

Yet another VA compensation examination was conducted in 
April 2002.  The veteran reported his symptoms as pain, which 
he described as sharp, constant weakness; swelling, 
especially in the morning; and fatigue; and each of those 
symptoms with standing and/or walking.  The examiner noted 
that the veteran was able to ambulate without the use of 
assistive devices, although he had a slight shuffling gait.  
There did not appear to be any malalignment of the Achilles 
tendon or clawfeet.  There were no signs of drop foot or 
marked varus deformity.  Dorsiflexion of the toes produced 
pain in some of the toes and palpation of the metatarsal 
heads produced moderate tenderness.  The second through fifth 
toes on each foot displayed hammertoe deformity.  The 
examiner indicated that dorsiflexion of the first right toe 
was possible to 5 degrees.  He commented that the veteran was 
able to do most of the activities of daily living, but was 
limited in his ability to lift and carry very heavy objects 
and to walk and stand for more than one hour at a time.  

As set forth above, an increased rating to 50 percent 
disabling requires marked pronation, extreme tenderness of 
the plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
While the August 2001 examiner noted third degree pronation, 
the other recent examiners have not mentioned the degree of 
any pronation.  Further, three of the recent examiners stated 
that there was no malalignment of the Achilles tendon.  No 
examiner has reported any spasm of the Achilles tendon.  The 
veteran has worn special shoes, with inserts, for years, 
which have helped his symptoms.  Moreover, none of the recent 
examiners reported any clinical findings indicative of the 
criteria for even a 30 percent evaluation, except for pain on 
use, which is also one of the criteria for a 10 percent 
rating.  

On the other hand, all of the recent the examiners commented 
that the veteran's foot disability produced either mild to 
moderate or moderate functional impairment.  The Board finds 
that the reported clinical findings meet the criteria for not 
more than a 10 percent rating for bilateral pes planus under 
the criteria of Code 5276.  However, considering the degree 
of reported functional impairment due to the disability, and 
considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, the 
Board concludes that the overall degree of disability due to 
the service-connected pes planus with arthritis is 
commensurate with a 30 percent evaluation and no more.  
Inasmuch as 30 percent rating is currently in effect for the 
disability, an increased rating is not warranted.  

Although arthritis of the feet has been diagnosed, primarily 
on the basis of x-ray findings, the Board finds that a 
separate compensable evaluation on the basis of painful 
motion due to arthritis is not warranted.  The Board 
recognizes that the tarsal and metatarsal joints of the foot 
are considered a minor joint group for purposes of assigning 
a separate compensable rating under Codes 5003-5010.  
However, pain on motion is one of the listed criteria of 
Diagnostic Code 5276 for evaluating pes planus and, in this 
case, is the primary criterion used for evaluating the 
veteran's pes planus.  Assignment of a separate compensable 
rating for painful motion, with x-ray evidence of arthritis 
of 2 minor joint groups, therefore, would constitute 
impermissible pyramiding of ratings, i.e., using the same 
manifestations to rate the disability twice.  38 C.F.R. 
§ 4.14 (2003).  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has been hospitalized for many years for 
treatment of his pes planus.  Neither does the record reflect 
marked interference with employment.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
his pes planus.  There simply is no evidence of any unusual 
or exceptional circumstances that would take the veteran's 
case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  

Accordingly, an increased rating for bilateral pes planus 
with arthritis is denied.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  

Left ankle fracture 

The service medical records show that the veteran sustained a 
fracture of the medial and lateral malleoli of the left ankle 
during service and underwent an open reduction and internal 
fixation of the fractures.  

The post-service VA and private treatment records note 
periodic complaints of pain in the left ankle.  The veteran 
also subsequently underwent surgery to remove the pins in his 
left ankle.  

At the time of the June 1998 VA compensation examination, the 
veteran reported that his ankle pain had increased over the 
years to the point where it varied between daily and 
constant.  He also reported that he experienced coldness and 
swelling in his ankle.  The examiner noted that his gait was 
minimally abnormal, as he tended to walk on his heels, noting 
also the service-connected pes planus disability.  Left ankle 
dorsiflexion was 20 degrees and plantar flexion was 
44 degrees.  Foot strength to resistance was good.  The 
examiner also noted well healed scars over both left 
malleoli.  He commented that the veteran's daily activity was 
moderately altered by his foot and ankle problems.  

Another VA compensation examination was conducted in August 
1998.  No specific left ankle complaints were recorded.  The 
examiner stated that left ankle dorsiflexion was possible to 
20 degrees.  Plantar flexion was possible to 40 degrees.  

At the time of the March 2000 VA compensation examination, 
the veteran reported only that his left ankle would swell 
three times per week.  The examiner again recorded range of 
motion of the left ankle between 20 degrees of dorsiflexion 
and 40 degrees of plantar flexion.  It was noted that the 
veteran complained of mild pain at the extremes of motion and 
that, after repeated use, there was also some weakness at the 
limits of motion.  There was no associated fatigue, lack of 
endurance, or incoordination, however.  The examiner also 
noted well-healed scars over the medial and lateral malleoli 
that were non-adherent, without keloid formation or 
underlying tissue loss, and were non-disfiguring.  The 
examiner commented that the overall effect of the veteran's 
foot, ankle, and knee disabilities on his daily activities 
and occupational activities was mild to moderate.  

Finally, on VA compensation examination in August 2001, the 
veteran stated that he had arthritic-like symptoms in his 
left ankle, with stiffness and cold weather intolerance.  He 
also indicated that he had fatigue and lack of endurance with 
prolonged walking.  He reported that his ankle had been 
treated with cortisone injections in the past and that the 
pain would come and go, but was distressing and sometimes was 
"horrible."  The examiner noted the previously reported 
well-healed, non-tender scars over the malleoli.  Range of 
motion of the left ankle was reported to be painless, with 10 
degrees of dorsiflexion (20 degrees being normal) and 35 
degrees of plantar flexion (45 degrees being normal).  The 
examiner also described some mild grating of the ankle on 
motion.  It was noted that the veteran complained of mild 
pain at the extremes of motion and compression on 
dorsiflexion of the ankle.  There was no weakness, 
incoordination, fatigue, or lack of endurance.  Subtalar 
joint motion was reported to 50 percent of normal in internal 
rotation, with only a jog of external rotation secondary to 
the valgus position of the heel.  The examiner commented that 
the findings would create problems for the veteran with 
prolonged walking, stiffness, and pain requiring over-the-
counter medications, and lack of endurance.  

Ankle disabilities are evaluated on the basis of limitation 
of motion.  For marked limitation of motion, a 20 percent 
rating is to be assigned.  A 10 percent evaluation is 
warranted for moderate limitation of motion.  Code 5271.  
Other diagnostic codes also provide for rating ankle 
disabilities on the basis of ankylosis, but the clinical 
record does not show that ankylosis is present in the 
veteran's left ankle.  

The clinical findings that have been reported on the last 
several VA compensation examinations clearly document no more 
than mild limitation of motion of the veteran's left ankle.  
No significant ankle weakness has been noted.  Some examiners 
have commented, however, that the disability may result in 
some stiffness and lack of endurance, as well as accentuated 
pain.  Reviewing all of the reported clinical findings over 
the last several years in relation to the history of the 
injury in service and its manifestations subsequent to 
service, and considering the provisions of 38 C.F.R. §§ 4.40 
and 4.45, the Board concludes that the overall degree of 
impairment due to the veteran's left ankle disability is 
equivalent to not more than moderate limitation of motion.  
The veteran is able to ambulate without much difficulty, 
although his endurance is affected.  A 10 percent rating is 
assigned for such impairment.  Inasmuch as a 10 percent 
rating is currently in effect for the disability, no higher 
rating may be assigned.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has been hospitalized for many years for 
treatment of his left ankle disability.  Neither does the 
record reflect marked interference with employment.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of his left ankle disability.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  


ORDER

Service connection for arthritis of both legs is denied.  

Service connection for arthritis of the left knee is denied.  

An increased rating for postoperative residuals of bilateral 
pes planus with arthritis, currently evaluated 30 percent 
disabling, is denied.  

An increased rating for postoperative residuals of a fracture 
of the left medial malleolus, currently evaluated 10 percent 
disabling, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



